DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of the Application
This Office Action is in response to amendments and arguments received on 10/26/2020. Claims 55, 67, 70 and 73 have been amended. Claims 76-78 have been added. Claim 58 was previously cancelled. Claims 55-57 and 59-78 are now pending. This is the fourth Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communications resource, processing resource and display resource in claims 55-67.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55-57 and 59-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In regards to claims 55 and 67: Claims 55 and 67 have been amended to include: 
a communications resource configured to… receive a plurality of model parameter values in response to the transmitted location data, the model parameter values being a reduced set of model parameter values that were selected from among a full set of model parameter values of at least one data set in accordance with a filtering rule, the filtering rule dictating that model parameter values in the full set of model parameter values that are representative of the at least one data set be retained in the reduced set of model parameter values and other model parameter values from the at least one data set be discarded;
Applicant claims receiv[ing] a plurality of model parameter values, and then details two types of model parameter values: a reduced set of model parameter values selected from among a full set of model parameter values. It is unclear as claimed which set of model parameters are received, if both are received (i.e. a plurality) and the metes and bounds of the received plurality of model parameter values are unclear and indefinite. Corrective action is required. 
In regards to claims 70 and 73: Claims 70 and 73 claim: 
A method of providing a data set to a mobile device, (claim 70) and receiving at least one data set (claim 73)
determining, from the data, at least one contour that represents a boundary of a respective area for which the parameter has substantially the same value and generating contour data representing the at least one contour, the contour data including information for identifying the at least one contour, the information configured for tracking the at least one contour between data sets for respective different times that include the at least one contour,
There is a lack of antecedent basis for data sets for respective different times as claimed. Corrective action or clarification is required.  
Dependent claims of the claims above are also indefinite at least by virtue of depending on an indefinite claim, detailed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 55-57 and 59-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 55 and 67: Claims 55 and 67 have been amended to include: 
…a reduced set of model parameter values that were selected from among a full set of model parameter values of at least one data set…
…a processing resource for processing the received data, wherein the processing resource is configured to: process the model parameter values to generate the at least one data set…
Applicant claims a full set of model parameters of a at least one data set, generating a reduced set of model parameters, and (as best understood) transmitting model parameter values from an unclaimed source to the communications resource of the mobile device of claims 55 and 67. Applicant further claims a processing resource of the mobile device that then generates the at least one data set from the received model parameter values. This is not supported by applicant’s originally filed disclosure, and is considered new matter. Further, the data set generated at the mobile device cannot be even representative of the [entire] data set that the full set of model parameters is from, which provides antecedent basis for the data set generated at the mobile device. Corrective action or clarification is required.  
Claims 55 and 67 have been amended to include: 
receive a plurality of model parameter values in response to the transmitted location data, the model parameter values being a reduced set of model parameter values that were selected from among a full set of model parameter values of at least one data set in accordance with a filtering rule, the filtering rule dictating that model parameter values in the full set of model parameter values that are representative of the at least one data set be retained in the reduced set of model parameter values and other model parameter values from the at least one data set be discarded;
As best understood, (see 112(b) rejections above) the application as originally filed does not provide support for the addition of these limitations as claimed, and it is considered new matter. Corrective action or clarification is required. 

For example, this does not provide support for select[ing] from among a full set of model parameter values that fully represent the at least one data set in accordance with a filtering rule. As clearly described in [0243], the filtered data does not “fully represent” the data. However, for the purposes of, for example, displaying weather movies or providing weather data for traffic or individual purposes, small distortions present in the reconstructed data are negligible and the Fourier transform and filtering processes do not produce any significant losses.
In regards to claims 70 and 73: Claims 70 and 73 claim: 
A method of providing a data set to a mobile device, (claim 70) and receiving at least one data set (claim 73)
determining, from the data, at least one contour that represents a boundary of a respective area for which the parameter has substantially the same value and generating contour data representing the at least one contour, the contour data including information for identifying the at least one contour, the information configured for tracking the at least one contour between data sets for respective different times that include the at least one contour,
There is a lack of written description for information configured for tracking the at least one contour between data sets for respective different times as claimed, and this is considered new matter. Corrective action or clarification is required.  

.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 55-57 and 59-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 55 is directed to:
55. A mobile device, comprising: 
a communications resource (interpreted in view of specification page 12 “transmitter 162 and receiver 164”, which are considered well-known data communication components found in any generic general purpose computer) configured to transmit location data identifying at least one location and receive a plurality of model parameter values in response to the transmitted location data, 
(the communications resource is merely communicating a location and receiving model parameter values. Data transmission and receiving steps are considered generic computer processes performable by any generic general purpose computer that are performable by a person of ordinary skill in the art, mentally and/or by hand.)
the model parameter values being a reduced set of model parameter values that were selected from among a full set of model parameter values of at least one data set in accordance with a filtering rule, the filtering rule dictating that model parameter values in the full set of model parameter values that are representative of the at least one data set be retained in the reduced set of model parameter values and other model parameter values from the at least one data set be discarded;
(the broadest reasonable interpretation (BRI) of the claimed reduction/selecting steps include mere filtering of data, and/or any sort of data selection and processing. These steps are considered mere data processing steps performed by a generic general purpose processor, performable by one of ordinary skill in the art, mentally and/or by hand.)
a processing resource (interpreted in view of specification page 11 “processor 154”, which are considered to be a well-known generic computer component found in any generic general purpose computer) for processing the received data, wherein the processing resource is configured to process the model parameter values to generate at least one data set representing a value of a location-dependent variable for a plurality of locations in an area; and (the processing resource is performing data processing steps of organizing data (variables) into data sets for a plurality of locations. This is considered a mere data organization step that is considered performable by any person of ordinary skill in the art mentally and/or by hand.)
generate, based on the at least one data set, an image or sequence of images, each image including graphical elements that identify respective values of the location-dependent variable at corresponding locations in the area; and (the broadest reasonable interpretation of this data processing step includes mere generation of a single map image based on broadly claimed graphical element values of location-dependent variables, which are generated based on a single received location. In short, generation of any single digital map image comprising a 
a display resource, (interpreted in view of applicant specification as “display screen 206”, which is considered to be a well-known generic computer component found in any generic general purpose computer) the display resource configured to display, to a user, the image or sequence of images including the graphical elements that identify the respective values of the location-dependent variable at the corresponding locations in the area. (mere display of processed data on a generic general purpose computer is not considered a practical application of the abstract idea, detailed above.)
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 55 is determined to be directed to an abstract idea (mental processes). Claim 55 is directed to a generic computer performing the mental process of sending a location, and receiving model parameter data, and organizing the received data into a digital map via data processing steps, and displaying the generated map on a display. Claim 55 does not claim any steps that cannot be performed mentally by one of 
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the sending, receiving, processing, and displaying steps of the abstract idea above, there is no steps or structural component that is considered a meaningful application beyond performing the abstract idea on a general purpose computer, as detailed in step 2A, prong one, above. Claim 55 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment. Accordingly, the language itself of claim 55 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 55 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 55 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Independent claim 67 is a server system for providing the datasets to the mobile device of claim 55. The broadest reasonable interpretation of a server system and a mobile device, as claimed, are considered to be well-known generic computer systems performing well-known generic communication of data with one another. Generic communications are not considered to expand the abstract idea per Step 2A, Prong One, or be a practical application per Step 2A, Prong 2, Further, these limitations are considered to be “well-understood, routine, conventional” in the field. Therefore claim 67 is also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, as above.
Independent claim 70 is the method performed by the system of claim 55, further including:
determining at least one contour that represents a boundary of a respective area for which the parameter has substantially the same value and 
generating contour data representing the at least one contour, the contour data including information for identifying the at least one contour, the information configured for tracking the at least one contour between data sets for respective different times that include the at least one contour, 
wherein the data set comprises the contour data. 
These additional steps merely further expand the abstract idea of data manipulation that is a mental process performable mentally, as described in claim 55 above, and do not represent any specific structural components beyond generic data gathering and processing steps. Therefore claim 70 is rejected per claim 55, above.
Independent claim 73 is the method performed by the system of claim 67, further including the data manipulation of claim 70, as outlined above. Therefore claim 73 is rejected the same or similar to claims 67 and 70, as detailed above.
Dependent claims 56-66, 68-69, 71-72 and 74-78 further limit data processing steps and model parameter values (i.e. data being processed), and do not represent any specific structural components beyond generic data gathering and processing steps.  These limitations have been evaluated in a similar manner, and do not appear to overcome the deficiencies described above. Therefore dependent claims 56-57, 59-66, 68-69, 71-72 and 74-78 are rejected in the same or a similar manner as claims 55, 67, 70 and 73, as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 55-56, 59-62, 65, 67-76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 6317686 B1) in view of Daly, Jr. (US 20040239550 A1) herein Daly.
In regards to Claim 55, Ran discloses the following: 
55.  A mobile device, (at least Fig. 1, items 14-18) comprising: 
a communications resource (at least Fig. 1, items 14-18, inherent to these devices at least as detailed in Col. 21, lines 50-53 and Col. 23, lines 55-58 that details transmitting data from a mobile device to a support system via wireline or wireless devices, and in Col. 23, lines 62-63 that detail receiving information from a support system via wireline or wireless devices) configured to transmit location data identifying at least one location (at least Col. 21, lines 50-53 “origin 83, current location, and destination information”) and 
receive a plurality of model parameter values in response to the transmitted location data, (at least Fig. 4A, models 42-46, transmitted to the mobile device based on location data per Fig. 6, and displayed per Fig. 7A (items 73-75), Fig. 7B (items 77-79))
As best understood, Ran discloses and/or suggests the following:
the model parameter values being a reduced set of model parameter values that were selected from among a full set of model parameter values of at least one data set in accordance with a filtering rule, the filtering rule dictating that model parameter values in the full set of model parameter values that are representative of the at least one data set be retained in the reduced set of model parameter values and other model parameter values from the at least one data set be discarded;
See at least Fig. 6, item 611, Fig. 8, item 814, and Fig. 11, item 1114 that describe reduction of a data set based on a filtering rule. Ran does not explicitly “discard” the data, per the standard definition of “discard”. However, as understood from the Applicant disclosure, “discarding” data may merely include removing data from a set of data being communicated within a data set. Ran discloses selecting (i.e. filtering) data that is applicable to a specific route, departure time, arrival time, destination, etc. Data not selected during the process of Ran is inherently discarded, per the BRI of this term.
Ran discloses the following:
a processing resource (at least Fig. 1, items 14-18, inherent to the mobile device functionality described, at least as demonstrated in Col. 21, line 50 - Col. 22, line 18) for processing the received data, (at least Col. 21, line 50 - Col. 22, line 18) wherein the processing resource is configured to: 
process the model parameter values to generate at least one data set representing a value of a location-dependent variable for a plurality of locations across an area; (at least Col. 20 (lines 49-67) and Col. 21 (lines 1-29)) and
generate, based on the at least one data set, an image or sequence of images, (at least Col. 1, line 67 – Col. 2, line 2 “route map”, see also above citations to Col. 20 and 21) each image including graphical elements that identify respective values of the location-dependent variable at corresponding locations in the area; (at least Col. 2, lines 2-8, see also above citations to Col. 20 and 21) and 

a display resource, the display resource configured to display, to a user, the image or sequence of images including the graphical elements that identify the respective values of the location-dependent variable at the corresponding locations in the area. (Paragraph [0058] (see “display”)) 
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have incorporated the teachings of Daly, Jr. into the invention of Ran, with the motivation of providing a better system for predicting future traffic congestion based on a wider range of data including weather, and known movements to and from special events. (Ran (Col. 1 (lines 59-61)))
In regards to Claim 56, Ran discloses the following: 
56.  The mobile device according to claim 55, wherein the processing resource is further configured to process the model parameter values to: generate a first data set representing the value of the location-dependent variable for a plurality of locations across a first area at a first time; and generate a second data set representing the value of the location-dependent variable for a plurality of locations across a second area at a second time. (see at least Fig. 7A & 7B)
In regards to Claim 59, Ran discloses the following:
59.  The mobile device according to claim 55, wherein the variable comprises a weather-related variable, the weather related variable being representative of expected weather conditions as a function of location. (Col. 6, lines 17-22)
In regards to Claim 60, Ran discloses the following:
60.  The mobile device according to claim 59, wherein the weather conditions comprise one or more of: a presence or amount of precipitation; (at least Col. 6, lines 17-22) a wind speed and/or direction; (optional) a presence or amount of lying snow; (optional) a presence or amount of ice; (optional) a level of visibility; (optional) a presence or amount of fog; (optional) a temperature; (optional) and a presence or absence of clouds. (optional)
In regards to Claim 61, Ran discloses the following:
61.  The mobile device according to claim 59, wherein the variable is representative of an actual or expected modification in speed (at least Col. 21, lines 15-18) due to the weather conditions. (at least Col. 6, lines 17-22)
In regards to Claim 62, Ran discloses the following:
62.  The mobile device according claim 55, wherein the processing of the parameter values by the processing resource comprises determining the value of at least one function using the parameter values. (at least Col. 21, lines 15-18, see also Figs. 7A & 7B)
In regards to Claim 65, Ran discloses the following:
65.  The mobile device according to claim 55, wherein the communications resource is operable to receive a plurality of sets of parameter values, (at least Col. 2, lines 10-25) the processing resource is configured to extract a respective data set from each set of parameter values and combine those data sets to produce a combined data set. (at least Col. 2, lines 9-10)
In regards to Claim 67: Claim 67 is a system for providing datasets representative of the variation of a parameter with location, comprising: a server system; and the mobile device of claim 55. Ran discloses a server system (at least Fig. 8, item 6) providing datasets representative of the variation of a parameter with location (see above citations), and therefore is fully disclosed by Ran and/or taught by Daly, at least as cited above.
In regards to claims 68 and 69: Claims 68 and 69 are the systems including the mobile devices according to claims 59 and 61, respectively, and are rejected per claims 59 and 61, above.
In regards to claim 70: Claim 70 is a method of providing data to the mobile device of according to claim 67, (see above for limitations in regards to claim 67) and is rejected per claim 67 above. Further, claim 70 claims the following, which is also disclosed by Ran: 
wherein the process[ing] comprises determining, from the data, at least one contour that represents a boundary of a respective area for which the parameter has substantially the same value (at least Fig. 7a and 7b and Col. 20, lines 59-67 and Col. 21, lines 1-29) and 
generating contour data representing the at least one contour, the contour data including information for identifying the at least one contour, the information configured for tracking the at least one contour between data sets that include the at least one contour, (at least Col. 1, lines 61-63 and Fig. 7A and 7B) 
wherein the data set comprises the contour data; (at least Fig. 7a and 7b and Col. 20, lines 59-67 and Col. 21, lines 1-29) and transmitting the data set to the mobile device. (at least Col. 23, lines 48-54)
In regards to claims 71 and 72: Claims 71 and 72 are the methods of providing data to the mobile device of claims 59 and 61, respectively, and are rejected per claims 59 and 61, above.
In regards to claim 73: Claim 73 is a method of processing data at a mobile device that is the same or substantially similar to the method of claim 70, and is therefore rejected per claim 70, above, including the following, which is disclose or suggested by Ran:
determining at least one contour that represents a boundary of a respective area for which the parameter has substantially the same value (Col. 20, line 59 - Col. 21, lines 1-29) and 
generating contour data representing the at least one contour, the contour data including information for identifying the at least one contour, (Fig. 7A, items 73-75 and Fig. 7B, items 77-79) the information configured for tracking the at least one contour between data sets for respective different times that include the at least one contour, (Col. 5, lines 45-48 and Fig. 7a and 7b, items 73-75 and 77-79)
wherein the data set comprises the contour data. (see previous citations)
In regards to claims 74 and 75: Claims 74 and 75 are the methods of providing a data set to a mobile device of claims 59 and 61, respectively, and are rejected per claims 59 and 61, above.
In regards to claim 76, Ran discloses the following:
76. The mobile device according to claim 55, wherein the reduced set of model parameter values has less model parameter values than the full set of model parameter values. (See at least Fig. 6, item 611, Fig. 8, item 814, Fig. 11, item 1114 that describe reduction of a data set based on a filtering rule.)
In regards to claim 78, Ran discloses the following:
78. The mobile device according to claim 55, wherein: the filtering rule dictates a number or portion of the model parameter values from the full set of model parameter values to be included in the reduced set of model parameter values. (See at least Fig. 6, item 611, Fig. 8, item 814, and Fig. 11, item 1114 that describe reduction of a data set based on a filtering rule wherein data for “User-Specified Routes & Recommended Routes” meets the BRI of dictating a “portion” of the model parameters to be included.)
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Daly, and further in view of Moon et al. (US 20040162675 A1) herein Moon.
In regards to claim 57, Ran does not explicitly disclose the following, which is taught by Moon:
57.  The mobile device according to claim 55, wherein the model parameter values represent three dimensional data and at least some of the at least one data set is a two-dimensional data set representing a slice through the three dimensional data. (at least Fig. 4 and [0051] that describes rendering/displaying 3D rendered weather objects on the 2D display of Fig. 4.)
At the time the invention was made, it would have been obvious to a person of ordinary skill to include the features of Moon into the invention of Ran, with the motivation of improving/using forecast models using higher resolution models with huge increases in model output data. (Moon, [0006]-[0007])
Claims 63-64 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Daly, and further in view of Karamanian et al. (US 20030197616 A1) herein Karamanian. 
In regards to claim 58, Ran does not explicitly disclose the following which is taught by Karamanian:
63.  The mobile device according to claim 55, wherein the processing of the parameter values by the processing resource comprises performing an inverse transform using the parameter values. (at least [0021] and claim 6)
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have incorporated the teachings of Karamanian into the invention of Ran, with the motivation of detecting tornados by detecting and processing the electromagnetic signal generated by a tornado. (Karamanian, [0001])
In regards to claim 64, Ran does not explicitly disclose the following which is taught by Karamanian:
64.  The mobile device according to claim 64, wherein the inverse transform comprises one of a Fourier transform or a wavelet transform. (at least [0021] and claim 6-7)
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have incorporated the teachings of Karamanian into the invention of Ran, with the motivation of detecting tornados by detecting and processing the electromagnetic signal generated by a tornado. (Karamanian, [0001])
In regards to claim 77, Ran does not explicitly disclose the following which is taught by (or made obvious by) Karamanian:
77. The mobile device according to claim 55, wherein: the model parameter values in the full set of model parameter values are coefficients of a transform; and model parameter values in the full set of model parameter values are representative of the at least one data set when the model parameter values are among a predetermined subset of the coefficients of the transform. (at least [0021] and claim 6-7)
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have incorporated the teachings of Karamanian into the invention of Ran, with the motivation of detecting tornados by detecting and processing the electromagnetic signal generated by a tornado. (Karamanian, [0001])
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 6317686 B1) in view of Huston et al. (US 20130222369 A1) herein Huston.  
In regards to claim 66, Ran discloses the following:
66.  The mobile device according to claim 65, wherein each extracted data set represents an image for a respective different area, (see at least Fig. 7a & 7b, as previously cited) 
Ran is silent, but Huston teaches the following:
and the combining of the data sets by the processing resource comprises performing an image stitching process for the images represented by the data sets. (at least [0106]-[0108] “image alignment and stitching”)
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have incorporated the teachings of Huston into the invention of Ran, with the motivation of transforming an image into feature vectors invariant to image translation, scaling, and rotation, and partially invariant to illumination changes and local geometric distortion. (Huston, [0108])
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 have been fully considered, but are not persuasive.  
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 have been fully considered, but are not persuasive. In response to Applicant arguments on page 14-15 regarding integration of the elements into a practical application under step A, prong 2, the Examiner respectfully disagrees. Applicant argues that an “improvement in the functioning of a device and an improvement to the technology or technical field of acquiring and providing location dependent variable values (e.g., weather information, speed modification information, etc.) to users” is claimed, to which the Examiner respectfully disagrees. Claim 55 merely represents a device comprising a communications resource, a processing resource, and a display resource, wherein the data is merely presented to a user on the display. A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); The specific data displayed is not claimed, and how the 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive at least in view of the broadest reasonable interpretation and indefinite nature of the claim terms, as outlined in the rejection above.
In response to arguments on pages 21-22 of arguments alleging that Ran provides, to user devices, actual map information including contour lines and roadway network information such as the map shown in FIG. 7A [and] operation of delivering full map information including contours is functionally and actually different than the receiving "a plurality of model parameter values in response to transmitted location data" such as in the independent claim 55, the Examiner respectfully disagrees at least because Applicant's argument involves an improperly narrow interpretation of the claim language. Therefore, Applicant’s argument does not identify a proper basis for finding any rejection improper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona, can be reached at (571) 272-6909.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
January 25, 2021
/TODD MELTON/Primary Examiner, Art Unit 3669